Citation Nr: 0829168	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  07-02 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Competency to handle disbursement of VA benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from May 1967 to December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2006 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which found the veteran incompetent 
to handle disbursement of funds.

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a May 2008 Travel Board 
hearing conducted at the RO in Providence, Rhode Island.  A 
transcript of the hearing is associated with the veteran's VA 
claims folder.  


FINDING OF FACT

The medical evidence of record demonstrates that the veteran 
currently lacks the mental capacity to contract or to manage 
his affairs, including disbursement of funds without 
limitation.


CONCLUSION OF LAW

The veteran is not competent to handle the disbursement of VA 
funds.  38 U.S.C.A. § 501(a) (West 2002); 38 C.F.R. § 
3.353(a) (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks to be recognized as being mentally 
competent for VA purposes.  He essentially contends that his 
mental health has improved in the past several years and that 
he is currently able to mange his own financial affairs, 
including the disbursement of VA funds without limitations.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

In general, the VCAA sets forth the VA's duties to notify and 
assist veterans regarding their claims.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002).  However, the United States Court of 
Appeals for Veterans Claims has determined that the duty to 
notify and assist provisions of the VCAA are not for 
consideration in competency determinations.  See Sims v. 
Nicholson, 19 Vet. App. 453, 456 (2006).
Accordingly, the VCAA is not applicable to this case.  See 
Holliday v. Principi, 
14 Vet. App. 280 (2000) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].

Pertinent law and regulations

VA regulations provide that a mentally incompetent person is 
one who, because of injury or disease, lacks the mental 
capacity to contract or to manage his own affairs, including 
disbursement of funds without limitation.  See 38 C.F.R. § 
3.353(a) (2007).

Unless the medical evidence is clear, convincing, and leaves 
no doubt as to the person's incompetence, the rating agency 
will make no determination of incompetence without a definite 
expression regarding the question by the responsible medical 
authorities.  Determinations relative to incompetence should 
be based upon all evidence of record and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization, and the 
holding of incompetence.  See 38 C.F.R. § 3.353(c) (2007).

Where reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to manage his or her own 
affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  See 38 C.F.R. 
§§ 3.102, 3.353(d) (2007).

Analysis

Factual background 

The Board believes that certain relevant facts will be useful 
in understanding its decision.

The veteran was honorably discharged from military service in 
December 1967 due to mental illness, specifically psychotic 
depressive reaction.  

Post-service medical records indicate ongoing problems with 
severe mental illness.  A January 1997 treatment record 
detailed the veteran's history of mental problems as follows: 
"The patient . . . graduated from law school and worked for 
sometime at least as a lawyer. . . . . [He] disappeared for 
twenty years. . . .  Approximately three years ago, the 
patient's sister happened to run into him on the streets 
where he had been more or less homeless....[H]is fall from 
being a lawyer to being homeless for twenty years and being 
rather nonfunctional is quite consistent with 
schizophrenia."  

In a July 2000 rating decision, the RO determined that the 
veteran was not competent to handle disbursement of funds.  

In an October 2005 rating decision, the veteran was service 
connected for schizophrenia, evaluated as 100 percent 
disabling.  In May 2006, the veteran filed a claim asserting 
his competence to handle disbursement of VA funds.  In August 
2006, the RO continued its determination of incompetence and 
confirmed the 
100 percent disability rating for the veteran's service-
connected schizophrenia.

Discussion

The veteran is claiming that his mental health has improved 
and that he is competent to handle disbursement of VA funds 
without limitations.

As indicated above, the veteran has a long history of mental 
illness.  He is currently evaluated as being 100 percent 
disabled due to service-connected schizophrenia.  
A 100 percent disability due to a psychiatric disorder is 
indicative of total impairment.  See 38 C.F.R. § 4.130 
(2007).  However, this is not the equivalent of a finding of 
incompetency.  As discussed above, the matter of competency 
involves specific inquiry into whether the veteran lacks the 
mental capacity to contract or to manage his own affairs, 
including disbursement of funds without limitations.

The Board has reviewed the evidence of record and concludes 
that the veteran is not competent to handle the disbursement 
of VA benefits.  In so finding, the Board acknowledges the 
presumption in favor of competency.  See 38 C.F.R. § 3.353(d) 
(2007).  Here, however, the overwhelming evidence of record 
supports a finding of incompetency.

The RO afforded the veteran a VA examination in August 2006, 
a report of which is associated with the veteran's VA claims 
folder.  The report indicated that the VA examiner reviewed 
the veteran's claims file, including his mental health 
records.  He also contacted the veteran's psychiatrist for an 
additional opinion as to the veteran's current functioning 
and ability to manage benefits.  

The VA examiner noted that "[t]he veteran did indicate an 
awareness of the amount of money he receives each month (but 
records were not available to verify) and he indicated that 
he has been adequately managing the money that he is given 
each month by his sister."  However, the examiner observed 
that "[r]ecords clearly note that in the past the veteran 
has been unable to manage his own benefit payments and [he] 
has not had a clear understanding of his financial situation.  
He has received intensive support by VA social workers for 
many years and has also been maintained on psychotropic 
medication."  The examiner further reported that 
"The veteran indicates that he has thought carefully about a 
plan to become more independent.  However, in many ways his 
goals seem unrealistic."  

As indicated, the examiner consulted with the veteran's 
treating psychiatrist, Dr. G., who "stated an opinion that 
the veteran presents himself better than he is actually 
functioning."  

The August 2006 examiner concluded that "[b]ased on the 
veteran's history of severe mental illness, episodes of 
severe cognitive impairment, and poor insight, it is 
recommended that he continue to be considered incompetent for 
VA purposes."

The August 2006 VA examination is consistent with the other 
evidence of record, including treatment records from 1994 
through 2007, which are contained in the claims file.  There 
records document an ongoing history of severe mental illness, 
characterized by unemployment and homelessness, with problems 
managing his finances.  

Notably, an August 1998 letter from the veteran detailed the 
scope of his problems managing his financial affairs.  The 
veteran stated "I also have not been opening my bank 
statements so I really did not know my monies from the VA was 
being directly deposited.  Because of the severity of my 
psychiatric disabilities I am not good at understanding 
letters received from the VA."  

Treatment records document the veteran's worsening mental 
health problems.  In April 2000, a VA physician observed that 
the veteran "is not competent to handle either social 
security or veteran benefits..."  Additionally, a social 
worker who assisted in the veteran's care submitted a May 
2000 letter which stated "[h]is sister has recently taken 
over as payee for his Social Security, as [the veteran] was 
mismanaging his funds and could not cover his expenses in the 
residential care home."  See a letter from L.L.T. dated May 
2000.  

A September 2005 VA examiner described the veteran as having 
poor insight into his current situation as well as into 
realistic plans for his future.  The examiner concluded that 
"[t]he veteran currently experiences severe negative 
symptoms of schizophrenia, which are minimally ameliorated by 
his medication.  He continues to require living in a group 
home and he requires a significant support by his family and 
mental health staff."  

Of particular interest is a March 2007 mental health note 
signed by a VA psychiatrist.  The veteran evidently called 
his VA social worker "requesting a letter so that he could 
regain his finances.  This does not sound like a good idea at 
this time."  The VA psychiatrist went on to state:

[The veteran] is a little better than he has been 
previously in that he is more organized . . . His sister 
tried to give [the veteran] some extra freedom with his 
money to see how he managed it, apparently she gave him 
$3000 in December and told him that it needed to last 
until May.  He apparently ran out in 1-2 months and per 
[his VA social worker] he was giving money away.  

Generally, if a patient is doing better psychiatrically 
I believe they deserve a trial period to see how they do 
managing their money, however, it would appear that [the 
veteran] has had such a period and did not so well with 
it.  

The veteran, through his representative, asserted that his VA 
treatment records indicate substantial improvement in his 
overall mental health.  See the May 2008 Board hearing 
transcript, pg. 9.  The Board observes that while VA records, 
such as the March 2007 mental health note quoted above, do 
document some improvement, this is of a minimal degree.  The 
veteran remains homeless, and there is no evidence of any 
significant improvement in his circumstances.  Crucial to the 
outcome of this appeal, the medical evidence remains 
consistent that the veteran is currently incapable of 
assuming responsibility for disbursement of funds without 
limitation.


Indeed, there appears to be of record no recent medical 
evidence which suggests that the veteran is in fact competent 
to handle funds without limitations.
Neither the veteran nor his representative have submitted or 
identified any medical evidence that refutes the 
aforementioned opinions.  Nor has the veteran demonstrated 
that he has been deemed competent to receive funds by any 
other governmental agency.  

The Board has considered the testimony and written 
contentions of the veteran and his representative with regard 
to the restoration of a determination of competency.  
However, the veteran's own assertions regarding his 
competency do not constitute competent medical evidence.  See 
38 C.F.R. § 3.353(c) (2007); see also Sanders v. Brown, 9 
Vet. App. 525 (1996).  Although the Board considered a 
January 2007 letter submitted by J.E.D, this lay opinion 
regarding the veteran's purported "clear thinking" and 
"realistic goals" is outweighed by the voluminous medical 
evidence to the contrary.  

In support of his claim, the veteran testified that he 
currently maintains a checking account through Bank of 
America.  He also stated that he pays for a rental space, in 
which he stores his library of books.  See the May 2008 
hearing transcript, pgs. 4-5.  However, the veteran has not 
submitted any proof of the Bank of America account.  The 
veteran has also not submitted any evidence regarding the 
maintenance of the rental space.  

In short, although as noted above the Board has considered 
the presumption of competency, in this case it finds that 
such presumption is rebutted by a number of unrefuted recent 
medical opinions, all of which indicate that he is not 
competent to handle his own finances.  In so concluding., the 
Board has taken into account the veteran's personal and 
medical history, which shows an extremely intelligent and 
well-educated individual who unfortunately is afflicted by 
severe schizophrenia which renders him unable to organize his 
finances. 

For the foregoing reasons, the Board finds against a 
determination of competency.  


ORDER

The veteran is incompetent for VA benefits purposes to handle 
disbursement of funds without limitation.  The appeal is 
denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


